UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                       ________________________

                              No. 99-20125
                            Summary Calendar
                        _______________________

            In The Matter Of: RICHARD HENRY PARKER, JR.,

                                                                    Debtor.

                           ____________________

                       RICHARD HENRY PARKER, JR.,

                                                                 Appellant,

                                  versus

     DONALD M. LANCON; KATHLEEN ROBINSON; ROY BERT ROBINSON,

                                                       Appellees.
______________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-97-CV-569
______________________________________________________________
                          March 21, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

Per Curiam:*

            As Judge Hittner’s opinion notes, Parker, the attorney-

appellant here, has been a party to many lawsuits and proceedings

in state courts, bankruptcy court and federal district court.             In

the appeal before us, he is attempting to overcome the bankruptcy

court’s ruling that a case he attempted to pursue in state court in

Galveston   was   barred    by   the   doctrines   of   res   judicata   and

collateral estoppel.       Parker raises only three issues on appeal:


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
the propriety of the removal; the bankruptcy court’s refusal to

abstain; and the bankruptcy court’s summary dismissal of his

claims.   These issues are easily resolved.

            Although the notice of removal was directed to the wrong

division of the Southern District of Texas, defendants removed the

case from state court to the bankruptcy court intending that it

should be    handled     by   Judge   Greendyke,     who    is    presiding    over

Parker’s personal bankruptcy.          Any error in failing to file the

notice of appeal in the Galveston rather than the Houston division,

in both of which Judge Greendyke is an active judge, is merely

technical and bears on venue rather than the bankruptcy court’s

jurisdiction. Similarly, any defect in notice of the removal filed

with the Galveston state court is non-jurisdictional and factually

unsubstantiated.

            The bankruptcy court did not abuse his discretion in

failing to abstain from hearing this case, which bears on an asset

allegedly belonging to the debtor’s estate and replicates a number

of   previous   claims    asserted     by   Parker    and    rejected     in   the

bankruptcy court.

            Finally, the bankruptcy court warned Parker as early as

its September, 1996 hearing, that the claims he asserted in the

Galveston case appeared to be barred by res judicata and collateral

estoppel.       The   court   repeated      this   belief    in    the   November

scheduling hearing.      Parker was on ample notice that the court was

considering these issues, and he had plenty of time to brief them

before the court’s final order denying reconsideration was entered.

                                       2
No reversible error is shown in any of the bankruptcy court’s

rulings or in the district court’s opinion affirming them.

          AFFIRMED.




                                3